Citation Nr: 1030481	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  04-29 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cardiomegaly (enlarged 
heart).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from March 1968 to December 
1968.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a May 2003 rating decision 
of the VA Regional Office (RO) in Waco, Texas that denied service 
connection for an enlarged heart.

This case was remanded by decisions of the Board dated in July 
2006 and March 2008.

The issue of entitlement to service connection for posttraumatic 
stress disorder (PTSD) which was previously on appeal was granted 
by rating action dated in April 2010.  This is a full grant of 
that benefit sought on appeal and is no longer for appellate 
consideration.

Following review of the record, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

Review of the record discloses that this case was remanded in 
March 2008 for an examination, to include an opinion as to 
whether the Veteran had a current diagnosis of enlarged heart 
that was related to active service.  In the May 2009 examination 
report, the VA examiner acknowledged review of the claims folder 
and indicated that post service chest X-rays always showed a 
normal size heart, and that this was documented on at least six 
occasions post service.  She reiterated the impressions noted on 
an in-service X-ray, and opined that the Veteran did not have an 
enlarged heart during active duty.

The Board's review of the record discloses, however, that while 
references to a normal size heart were recorded on a number of 
occasions after service, the private clinical records dated 
between 2003 and 2006 clearly reflects otherwise.  Specifically, 
in July 2003, a radiology interpretation showed borderline to 
mild cardiomegaly with pectus cavum deformity.  In December 2003, 
X-ray findings of cardiomegaly with mild central vascular 
prominence were recorded.  In February 2005 and February 2006, it 
was found that there was slight and/or mild enlargement of the 
cardiac silhouette.  These findings contradict the VA examiner's 
assessment that there is no clinical evidence of enlarged heart 
after service.  Moreover, while the VA examiner did provide 
diagnoses pertaining to the heart, she did not respond to the 
RO's instructions in specifically stating whether or not the 
Veteran currently had a diagnosis of enlarged heart, and, if so, 
whether it was related to service.  As such, it is found that the 
VA examination report does not comply with the Board's remand 
instructions and is inadequate.  It should therefore be returned 
for an addendum or supplementary statement.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on the appellant, as 
a matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand. Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Court has stated that if the Board 
proceeds with final disposition of an appeal and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance. Id.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claims folder to the May 
2009 VA examiner (or another appropriate 
examiner if she is not available) for a 
clarifying opinion as to whether the 
Veteran currently has an enlarged heart, 
and if so, whether it is at least as 
likely as not related to cardiac findings 
in service.  The claims folder must be 
made available to the examiner, who should 
perform a thorough review of the record, 
including the private clinical evidence.  
The examination report must include a 
complete and thoroughly reasoned clinical 
rationale for all opinions and conclusions 
reached.

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).


